Citation Nr: 1218834	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a child of the Veteran who served on active duty from August 1969 to April 1971 with service in the Republic of Vietnam from May 1970 to April 1971.  Records show the Veteran died in March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") noted that, in general, 38 U.S.C.A. § 5103(a) notice involving claims for entitlement to dependency and indemnity compensation (DIC) benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in May 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that VA is required to provide a medical opinion to a DIC claimant when the opinion is "necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).

VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has also determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for melanoma or non-melanoma skin cancer (basal cell and squamous cell).  See 75 Fed. Reg. 32540 (Jun. 8, 2010).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the appellant asserts that the Veteran's death as a result of metastatic melanoma was due to his military service, including as a result of herbicide exposure in Vietnam.  In support of her claim she provided a copy of an October 2006 VA treatment report indicating that the Veteran had metastatic malignant melanoma and that exposure to Agent Orange in service was the likely cause for his melanoma.  She provided internet source information printed in February 2009 indicating an article to be published in the February 2004 edition of the Journal of Occupational and Environmental Medicine addressed a relationship between Agent Orange exposure and melanoma.  A copy of the article was not provided.  

The evidence of record also include statements dated in May 2010 and July 2010 indicating that the appellant was experiencing difficulty obtaining additional information from R.S., M.D., the author of an October 2006 VA medical report, in support of her claim.  The Board notes, however, that the May 2010 correspondence indicates the appellant and her representative believed Dr. R.S. to be an employee of the Minneapolis VA Medical Center.  The record and current VA directories show Dr. R.S. to be an employee of the Phoenix, Arizona, VA Medical Center.  

The Board notes a review of the record reveals that the Veteran was treated for sunburn during service in September 1969 and that during his lifetime he described his combat experiences in Vietnam.  In a January 2006 statement he reported his malignant melanoma was due to his having sustained a right leg burn from the hot oil of a gun.  In light of the evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who provided pertinent treatment for the Veteran's melanoma.  The appellant should be notified that Dr. R.S. is an employee of the Phoenix VA Medical Center and provided appropriate assistance in obtaining additional information.  Appropriate efforts must be made to obtain all pertinent treatment records.  

Appropriate efforts must be taken to associate all pertinent VA treatment records with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran's claim file should be reviewed by an appropriate VA medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his metastatic malignant melanoma was incurred as a result of an established event during active service.  The opinion should be provided based upon a review of the medical evidence of record, including the medical literature submitted in support of the claim, and sound medical principles.  The examiner should include a summary of the pertinent evidence considered, address the findings of the October 2006 VA treatment report, and address the significance, if any, of the February 2004 edition of the Journal of Occupational and Environmental Medicine.

3.  After completion of additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


